Citation Nr: 1442205	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cerumen impaction requiring frequent drainage of the ears.

4.  Entitlement to an increased rating for residuals of a left thumb injury, status post fusion surgery, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to September 1992 and from February 1993 to February 2000.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.

During the Board hearing, the Veteran and his representative indicated that he would submit additional VA treatment records since May 2010 and waived initial agency of original jurisdiction (AOJ) consideration of this evidence.  VA treatment records dated through October 2012 were obtained and associated with the Virtual VA folder.  There were also duplicate service treatment records associated with the Virtual VA folder.  In addition, the Veteran submitted a letter from a VA physician in support of his claim for an increased rating for his left knee disability.  As the above evidence is either not pertinent to the claims being decided herein, or is evidence as to which initial AOJ review has been waived, the Board will not remand the case for initial AOJ review of this evidence.  38 C.F.R. § 20.1304(c) (2013).

The Veteran has raised the issue of entitlement to service connection for a disability of the fingers of the hands secondary to crutch use due to service connected knee disorders.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability in either ear as defined in the applicable regulation.

2.  The evidence is approximately evenly balanced as to whether tinnitus is related to in-service noise exposure.

3.  The Veteran's bilateral cerumen impaction requiring frequent drainage is not due to a disease or injury in service.

4.  The Veteran's left thumb injury residuals do not cause a gap of more than two inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


2.   With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

3.  Disability due to cerumen impaction requiring frequent drainage of the ears was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

4.  The criteria for an increased rating for left thumb injury residuals, status post fusion surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5224, 5228 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June and July 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in April 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the April 2014 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

VA has specifically defined what constitutes a hearing loss disability; impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In order to satisfy the current disability element of a claim for entitlement to service connection for hearing loss disability, a veteran's audiometric test results must fall within these regulatory criteria. 

The Veteran's claim for entitlement to service connection for bilateral hearing loss disability must be denied because he has not met the current disability requirement under 38 C.F.R. § 3.385 at any time since filing his May 2010 claim.  The only audiometric findings during the relevant time period are those on the October 2010 VA audiometric examination, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
5
5
0
0
10

Maryland CNC speech recognition scores were 100 percent in each ear.

As there are no thresholds at any frequency of 26 decibels or greater or speech recognition scores less than 94 percent, the Veteran has not met the criteria for a current hearing loss disability.  Moreover, there were no other VA audiometric examinations conducted or VA audiology treatment notes containing audiometric scores.  Although a VA nurse practitioner wrote in a May 2010 letter that the Veteran had been evaluated for chronic ear pain and excessive drainage on numerous occasions resulting in hearing loss, VA has determined that hearing loss is only a disability when audiometric and speech recognition scores contain the above noted findings.  The Board is bound by these regulations.  The Board cannot find a hearing loss disability based on a health care professional's general finding of "hearing loss."  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).

The Board notes that an in-service October 1999 medical evaluation board examination contained audiometric findings reflecting that the Veteran had a right ear hearing loss disability as defined in the regulation.  In addition, there were references to hearing loss in the service treatment records due to cerumen impaction (discussed below).  The Veteran indicated on the October 1999 report of medical history that he had hearing loss.  When a chronic disease is shown as such in service or within the one year presumptive period, subsequent manifestations of the same disease at any later date post service are considered service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Here, however, there is no evidence of hearing loss disability after service, in particular during the pendency of the claim.  38 C.F.R. § 3.303(b) is therefore not for application.  

This is not a case like Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013), in which the evidence includes a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability.  As there is no such diagnosis after service and no other evidence of a current hearing loss disability of either ear, the Veteran has not met the current disability element and the entitlement to service connection for a bilateral hearing loss disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

As to tinnitus, the Veteran indicated on the October 2010 VA examination and during the April 2014 Board hearing that he experiences ringing in the ears.  As the Veteran is competent to testify on this question, and there is no contrary evidence, he has met the current disability requirement.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  In addition, the Veteran's statement that he was exposed to loud noise from tank weapons in service is consistent with his military occupation specialty of tank mechanic, and he has therefore met the in-service injury requirement.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  

As to whether the current tinnitus is related to or had its onset in service, the October 2010 VA examiner wrote that "the cited evidence does not show findings related to tinnitus; therefore service connection for tinnitus is less likely as not related to service."  Although there were negative findings relating to tinnitus at various points during service, this rationale is brief and ambiguous, reducing the evidentiary value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Veteran stated on the VA examination and during the Board hearing that the tinnitus had its onset during service in the mid-1990s.  The  Board finds this testimony competent and credible.

As there is competent evidence both for and against that the tinnitus had its onset in service, the evidence is approximately evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.  As the reasonable doubt created by tis relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b).

As to cerumen impaction requiring frequent drainage of the ears, the service treatment records contain reference to cerumen impaction with the ears not draining properly.  The October 1999 medical evaluation board ear examination was normal, although there was right ear hearing loss disability and the Veteran indicated that he had ear trouble.  As noted, a VA nurse practitioner indicated in May 2010 that the Veteran had been evaluated for chronic ear pain and excessive drainage on numerous occasions post service.  At an October 2010 VA ear disease examination, the examiner diagnosed a history of recurrent bilateral cerumen impactions.  The Veteran indicated that he had to have his ears cleaned out every five to six months, and had problems with recurrent cerumen impactions since service.  The examiner found that the Veteran had a documented problem with recurrent cerumen impaction and that the appellant flushed his ears in the shower and had to have his ears flushed at the VA clinic on a regular basis.  The examiner also noted that there was no evidence of drainage from the ears and no evidence of acute or chronic otitis externa.  The examiner concluded that there was no question that the Veteran had recurrent problems with recurrent cerumen impactions, which were reported in service and continued to the present time, but there was no evidence of acute or chronic otitis externa that might account for the Veteran's described ear drainage at the present time.

The general question of what constitutes a disability under the statute is not one to which the courts have given a definitive answer, see, e.g., Joyner v. McDonald, 
__ F.3d __, No. 2013-7126, 2014 WL 4473738 (Fed. Cir. Sept. 12, 2014)).  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The Federal Circuit, however, while vacating a Court decision holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted," and declining to address this precise question, nevertheless held that compensation under 38 U.S.C.A. § 1110 requires disability that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001), reversing in part and vacating in part Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

In this case, assuming that the cerumen impaction requiring frequent drainage and pain constitute disabilities, entitlement to service connection is not warranted because the preponderance of the evidence reflects that they are not due to disease or injury in service.  Although the Veteran had the symptoms of cerumen impaction in service, no disease was identified as the cause of these symptoms and the examination of the ears prior to separation was normal.  Similarly, the May 2010 VA examiner found that there was no evidence of an underlying disease such as otitis externa that was causing the cerumen impaction and associated symptoms.  To the extent that the Veteran and his representative have contended otherwise, the Board finds the specific opinions of trained health care professionals to be of greater probative weight than their lay assertions on this complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

As the preponderance of the evidence reflects that cerumen impaction requiring frequent drainage and associated symptoms including pain are not due to disease or injury related to service, the benefit of the doubt doctrine is not for application, and entitlement to service connection for cerumen impaction causing requiring frequent drainage of the ears is not warranted.  38 U.S.C.A. § 5107(b).

Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 20 percent rating is warranted.

The Veteran's left thumb injury residuals are now rated under 38 C.F.R. § 4.71a, Diagnostic Code 5224.  Under Diagnostic Code 5224, favorable ankylosis of the thumb warrants a 10 percent rating and unfavorable ankylosis warrants a 20 percent rating.  

Diagnostic Code 5228 provides for a 10 percent rating where there is a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and fingers, with the thumb attempting to oppose the fingers, and a 20 percent rating if there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran injured his left thumb in service and underwent fusion surgery post service.  At an August 2010 VA examination, the Veteran complained of cramping, locking, swelling, and decreased strength and coordination.  On examination, left thumb ankylosis at 5 degrees flexion was noted.  Left thumb range of motion figures included 0 to 20 degrees of palmar adduction/abduction of the thumb basal joint with normal range of motion being 0 to 45 degrees.  On repetitive motion testing, pain, fatigue, weakness, and lack of endurance were noted.  The range between flexor crease of the thumb to the distal palmar crease was from 0 to 6 centimeters out of a possible 8 centimeters, with decreased strength with five grasps of the Jamar, 80 pounds with pain on pushing.  There was decreased dexterity with twisting and probing, and hand cramps while grasping and holding objects.   During the Board hearing, the Veteran indicated that he could not bend the thumb, that he wore a brace even when working, that he had difficulty picking things up, and experienced cramping and pain.

The range of motion testing indicated that the appellant was able to move his thumb from 0 to 6 centimeters.  Hence, the appellant's left thumb disorder was not manifested by a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, when the appellant used the thumb to oppose the fingers.  While the Veteran offered competent and credible statements during the examination indicating significant thumb symptoms on repetitive motion including pain, fatigue, weakness, and lack of endurance, the Board finds the specific findings of a trained medical professional to be of greater probative value.  Those findings did not show that the appellant was left with a gap of more than two inches between the thumb pad and fingers in opposition.  As such, the benefit sought on appeal must be denied.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the Veteran has had symptoms such as cramping and swelling that are not contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is required.  The Veteran did not claim, however, and the evidence does not reflect, that there has been marked interference with employment.  The Veteran indicated during the VA examination that he continued to work as a mechanic with limitations due to cramping, pain, and decreased strength.  Although the left thumb symptoms affected the Veteran's ability to do his job, there was no indication that it significantly impaired his performance or caused him to miss considerable working time.  The Board therefore finds that there was no marked interference with employment..  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  There is also no evidence of frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for left thumb injury residuals is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against entitlement to an increased rating for the Veteran's left thumb injury residuals.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for cerumen impaction requiring frequent drainage of the ears is denied.


Entitlement to an increased rating for left thumb injury residuals is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


